Citation Nr: 1134531	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a temporary total disability evaluation due to surgical convalescence, to include whether service connection for left knee total replacement as secondary to gunshot wound residuals of the left leg is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied "service connection for entitlement to temporary 100% evaluation for surgical procedure, left knee, status post total knee replacement."  In so deciding, the RO explicitly adjudicated a claim for entitlement to service connection for a left total knee replacement as secondary to service-connected gunshot wound residuals of the left leg.  In June 2008, the Veteran filed a Notice of Disagreement (NOD) contending that his "total knee replacement surgery was directly correlated with the original gunshot wound...."  In the February 2009 Statement of the Case (SOC), the issue was phrased as "entitlement to a temporary 100 percent evaluation for surgical procedure, left knee, status post total knee replacement," but the RO explicitly provided and discussed the elements necessary to prove a claim for service connection in its analysis and explanation of the denial of the claim.  

Therefore, as the issue of entitlement to service connection for left total knee replacement was adjudicated as part of the Veteran's claim for entitlement to a temporary total disability evaluation and the Veteran appealed the RO's decision with regard to that issue, the issue before the Board has been recharacterized accordingly on the title page, as the Board has jurisdiction over the issue of entitlement to service connection for left total knee replacement.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In April 2010, a hearing was held before the undersigned Veterans Law Judge.  In December 2010, the Board requested a Veterans' Health Administration (VHA) expert opinion.  In March 2011, the Board requested an addendum to this opinion.  

In his June 2008 NOD, the Veteran raised a claim to entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  As this matter has not yet been addressed by the Agency of Original Jurisdiction (AOJ), it is hereby referred back to the RO for appropriate action. 

The issue of entitlement to a temporary total disability evaluation due to surgical convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDING OF FACT

The Veteran's left total knee replacement is aggravated by his service-connected gunshot wound residuals of the left leg, involving muscle group XI, with healed incomplete fracture of the proximal tibia.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left total knee replacement have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for left total knee replacement and remands the question of entitlement to a total disability evaluation for further development.  Thus, any deficiency in VA's compliance with the VCAA is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he underwent a total left knee replacement due to increasingly worsening symptoms related to his service-connected gunshot wound residuals of the left leg.  Therefore, he contends that his total left knee replacement was secondary to his service-connected left leg disability.  Service connection is established on a secondary basis when a diagnosed disability is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In May 2008, the Veteran was provided with a VA examination of his left leg and knee.  The examiner noted that the Veteran underwent a total left knee replacement in July 2007 due to increasing pain and arthritis.  The diagnosis provided is "status post left total knee replacement."  The examiner was unable to determine whether the Veteran's service-connected accidental through-and-through gunshot wound aggravated the left knee condition without resort to speculation.  He explained that the left leg gunshot wound occurred below the joint itself and did not appear to cause much deformity, suggesting that it is not related to the Veteran's knee problem.  However, he also reasoned that the much greater extent of the Veteran's arthritis on the left side could indicate that his left knee arthritis was aggravated by his pre-existing left leg disability.  In December 2010, the Board requested a medical opinion from an appropriate expert in the Veteran's Health Administration pursuant to 38 C.F.R. § 20.901(a).  See also 38 U.S.C.A. § 7109(a).  In a May 2011 addendum, the VHA orthopedic surgeon indicated that the residuals of the left leg gunshot wound aggravated the Veteran's left knee osteoarthritis.  However, she also opined that any difference in the degree of arthritis in the right and left leg was due to chance.  As such, the competent evidence of record on the issue of etiology is in equipoise.  The VA examiner stated reasons for finding both for and against the Veteran's service connection claim, and the VHA orthopedist provided a positive etiological opinion but negated the reasoning of the VA examiner.  

The applicable law and regulations direct VA to give the benefit of the doubt to the claimant in resolving each issue when there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Therefore, resolving all doubt in favor of the Veteran, the evidence shows that the Veteran's left knee osteoarthritis, which necessitated total left knee replacement, was aggravated by his service-connected left leg gunshot wound.  As the evidence shows that the Veteran underwent a total left knee replacement due to osteoarthritis that was aggravated by his service-connected left leg gunshot wound residuals, the Veteran's claim for service connection on a secondary basis is granted.  Allen v. Brown, 7 Vet. App. at 448; see also id.

ORDER

Service connection for left total knee replacement is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The issue of entitlement to a temporary total disability evaluation due to surgical convalescence is inextricably intertwined with the Veteran's rating for a left total knee replacement.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (holding that claims are inextricably intertwined when one claim could have a significant impact on a denied claim that is being appealed); see also 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055.  Hence, adjudication of the issue of entitlement to a temporary total disability evaluation due to surgical convalescence is deferred pending the assignment of the Veteran's initial rating for left total knee replacement.  

Furthermore, the level of compensation to be assigned following the grant of service connection is an element that is logically downstream from the initial upstream element of entitlement to service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (1997).  The Veteran would be impermissibly denied his right to one review on appeal to the Secretary if the Board adjudicated his claim for a temporary total rating simultaneously with the grant of service connection for his left knee surgery when the claim concerning his level of compensation has not yet been properly considered by the AOJ.  See 38 U.S.C.A. § 7104(a).  

Review of the record shows that pages of the Veteran's May 2008 examination report are missing.  In May 2008, the Veteran was provided with a VA examination to assess the current severity of his service-connected gunshot wound residuals of the left leg, involving muscle group XI, with healed incomplete fracture of the proximal tibia.  Only the first page of this examination report is of record.  On Remand, the RO/AMC must obtain the full examination report and associate it with the claims folder.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran, dated since December 2008.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's May 2008 VA examination report.  The Board notes that two VA examinations were conducted on the same day; this Remand directive concerns the report labeled "increase."  Also, make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Jackson, Mississippi, dated since December 2008.

2.  Then, issue a rating decision effectuating the Board's grant of service connection for a left total knee replacement, including the assignment of an initial evaluation for this disability.  The Veteran should be informed of his appellate rights with regard to this decision.

3.  Finally, readjudicate the issue of entitlement to a temporary total disability evaluation due to surgical convalescence on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


